Citation Nr: 1016380	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  06-02 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for eye disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1965 to February 1966.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision issued by the 
Philadelphia, Pennsylvania Department of Veterans Affairs 
(VA) Regional Office (RO).  This case was before the Board in 
December 2009 when it was remanded to schedule the appellant 
for a videoconference hearing.  In a January 2010 statement, 
the appellant (through his accredited representative) 
canceled his request for a videoconference hearing before the 
Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.  


REMAND

The appellant contends, in essence, that he sustained 
additional eye disabilities because a July 1993 cataract 
surgery was performed incorrectly by VA and required two 
subsequent surgeries by private doctors.

The record does not show that copies of the Veteran's 
complete VA medical records, including all handwritten 
reports and signed consent documents for the July 1993 
cataract surgery and treatment records dated prior to and 
after the surgery, were sought.  In this regard, the Veteran 
testified during an April 2005 hearing that he received VA 
treatment both prior to and after his July 1993 surgery.  VA 
records are considered part of the record on appeal since 
they are within VA's constructive possession, and such 
records may have bearing on the Veteran's claim.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Furthermore, although the RO obtained a VA medical opinion in 
October 2004, the opinion is not adequate for adjudication 
purposes.  Specifically, the VA physician did not address 
whether the proximate cause of any additional disability was 
an event which was not reasonably foreseeable.  (For 38 
U.S.C.A. § 1151 claims filed on or after October 1, 1997, as 
in this case, a veteran must show that the VA treatment in 
question resulted in additional disability and (emphasis 
added) that the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable.  See VAOPGCPREC 40-97; 
38 U.S.C.A. § 1151.)  Inasmuch as there is no medical opinion 
of record that completely addresses the medical issues raised 
with respect to 38 U.S.C.A. § 1151 claims filed on or after 
October 1, 1997, an examination is necessary prior to final 
appellate review.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the Veteran for his eye 
disabilities since 1990.  Of particular 
interest are copies of all handwritten 
reports and signed consent documents, 
nursing notes and physician's notes for 
the July 1993 cataract surgery; treatment 
records dated prior to the surgery; and 
follow-up records dated in the year after 
the surgery.  All attempts to procure 
records should be documented in the file.  
If the AMC/RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be inserted in the 
file.  The Veteran and his representative 
are to be notified of unsuccessful 
efforts in this regard, in order to allow 
the Veteran the opportunity to obtain and 
submit those records for VA review.

2.  Thereafter, the Veteran should be 
scheduled for VA eye examination.  The VA 
physician should provide opinions 
responding to the following: 

a.  Is it at least as likely as not (at 
least a 50 percent probability or 
greater) that the Veteran has additional 
eye disability following VA surgery in 
July 1993?  If so, please identify the 
chronic disability.  Please also indicate 
whether the additional disability is due 
to the VA surgery in July 1993 or is due 
to other factors, such as the natural 
progression of the underlying disease 
process.  

b.  If there is no additional chronic 
disability, it should be specifically 
stated.  If additional eye disability is 
found, the physician is to indicate 
whether the record reflects any 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of VA in 
the surgery provided, and also whether 
any additional disability is due to an 
event not reasonably foreseeable as a 
consequence of the surgery provided.  

All indicated tests and studies are to be  
performed.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available to the physician 
for review of the case.  A notation to  
the effect that this record review took 
place should be included in the report.  
Opinions should be provided based on the 
results of any examination, a review of  
the medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


